Citation Nr: 9929926	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  93-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of the initial 10 percent evaluation assigned 
for myofascial pain syndrome of the lumbar spine.  

2.  Entitlement to service connection for dysthymia, claimed 
as secondary to service-connected myofascial pain syndrome of 
the lumbar spine.  



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 17, 1970 to April 21, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a January 1977 decision, the Board held that service 
connection was not warranted for the veteran's low back 
disorder, as that disorder clearly and unmistakably existed 
prior to his enlistment and was not aggravated during his 
active service.  Upon the veteran's allegation that the Board 
erred, the Board reconsidered his appeal. In the resulting 
reconsideration decision of February 1978, the Board 
confirmed its previous decision.  In decisions of June 1979, 
December 1980, January 1983, and March 1987, the Board held, 
in effect, that the veteran had not submitted new and 
material evidence to reopen his claim.  

In January 1993, the RO received the veteran's application to 
reopen his claim for service connection for a low back 
disorder.  The same month, the RO denied the claim and the 
veteran appealed to the Board.  In August 1995, the Board 
held that the veteran had submitted new and material evidence 
to reopen his claim for service connection for a low back 
disorder.  The case was remanded to the RO for a VA 
examination and de novo review of the evidence.  In a 
December 1995 determination, the RO granted service 
connection for myofascial pain syndrome of the lumbar spine, 
effective from January 1993, the date of receipt of the 
veteran's reopened claim, and assigned the disability a 10 
percent evaluation.  The veteran appealed to the Board the 
effective date of the award of service connection and the 10 
percent evaluation assigned the disability.  

In July 1996, the Veterans of Foreign Wars formally withdrew 
its appointment as the veteran's accredited representative, 
pursuant to 38 C.F.R. § 20.1304.  Shortly thereafter, the 
veteran submitted a signed VA Form 21-22 appointing the 
Disabled American Veterans as his representative for all 
issues at the VA as of July 31, 1996.  

In August 1997, the Board denied the veteran entitlement to 
an effective date earlier than January 1993 for the grant of 
service connection for myofascial pain syndrome of the lumbar 
spine.  The same decision remanded to the RO the issue of 
entitlement to an evaluation in excess of 10 percent for the 
back disability for VA examination and readjudication.  In 
July 1998, the veteran requested a personal hearing before 
the Board.  The hearing was scheduled for October 1998; 
however, in September 1998, the veteran withdrew his request 
and the veteran's request for a Board hearing was deemed 
withdrawn.  See 38 C.F.R. § 20.704 (1999).  The case was 
subsequently returned to the Board.  

In December 1998, the Board again remanded the case to the RO 
for VA medical opinions and examination.  In the remand, the 
Board noted that, during the course of the veteran's on-going 
appeal for an increased rating, the RO, in a May 1996 
decision, had denied the veteran entitlement to a total 
disability evaluation based on individual unemployability.  
The Board further noted that it construed a January 1997 
letter from the veteran's representative as a notice of 
disagreement on that issue; however, the veteran had not been 
issued a statement of the case pertaining to individual 
unemployability.  In the body of the remand, the Board 
instructed the RO to issue the veteran a statement of the 
case (SOC) with respect to his claim for a total rating due 
to individual unemployability.  From the record currently 
before the Board, it appears that the RO has yet to issue an 
SOC on that issue.  As noted in its earlier remand, the 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-09 (1995).  

In that remand, the Board also noted that it appears that the 
veteran is attempting to raise other issues for 
consideration, specifically entitlement to service connection 
for cardiovascular disorders, a hernia, an ulcer, dizziness, 
insomnia, and a cholesterol condition.  These issue were 
referred to the RO for necessary action; it appears that no 
action has been taken to date.  In any event, the attention 
of the RO is again directed to these matters.

Further, the Board notes that, also during the course of the 
veteran's on-going appeal for an increased rating for his 
back disability, the RO, in a November 1996 decision, denied 
service connection for dysthymia, claimed by the veteran as 
secondary to service-connected myofascial pain syndrome of 
the lumbar spine.  He was notified of the decision and 
apprised of his appellate rights, but he did not appeal.  In 
August 1998, he filed an application to reopen his claim for 
service connection for a mental condition, claimed as 
secondary to his myofascial pain syndrome of the lumbar 
spine.  In March 1999, the RO found that new and material 
evidence had been submitted, reopened the claim, and on de 
novo review of all the evidence, denied the claim.  The 
veteran appealed that decision to the Board.  The issue of 
entitlement to service connection for a psychiatric 
condition, claimed as secondary to service-connected 
myofascial pain syndrome of the lumbar spine, is addressed in 
the remand portion of this decision.  

In June 1999, the veteran requested a personal hearing before 
the Board; however, in correspondence received by the VA in 
July 1999 from the veteran, he withdrew his request for the 
hearing.  Under the circumstances of this case, the veteran's 
request for a Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704 (1999).  

Also in June 1999, the veteran's representative, Disabled 
American Veterans, revoked its power of attorney for the 
veteran, pursuant to 38 C.F.R. §§ 14.631, 20.608 (1998).  The 
veteran was notified of the revocation and, in correspondence 
received by the VA in September 1999, the veteran confirmed 
he wished to represent himself in his appeal.  

Lastly, as the veteran has disagreed with the initial 
evaluation for myofascial pain syndrome of the lumbar spine, 
the Board has recharacterized that issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal of the propriety of the 
initial 10 percent evaluation assigned for myofascial pain 
syndrome of the lumbar spine has been obtained by the RO.  

2.  Prior to October 25, 1997, the veteran's myofascial pain 
syndrome of the lumbar spine was manifested by characteristic 
pain on motion and no more than slight limitation of motion 
of the lumbar spine.  

3.  As of October 25, 1997, the medical evidence shows that 
the veteran's myofascial pain syndrome of the lumbar spine 
has been manifested by muscle spasm, moderate limitation of 
motion of the lumbar spine, and pain on motion.  


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
myofascial pain syndrome of the lumbar spine was proper, the 
criteria for a higher evaluation prior to October 25, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5299-5295 (1999).  

2.  The criteria for a 20 percent evaluation for myofascial 
pain syndrome of the lumbar spine, effective from October 25, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5299-5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1969, the veteran was given a pre-enlistment 
physical examination during which he denied having any back 
problems and the medical evaluation failed to note any back 
pathology.  He entered active duty service on March 17, 1970, 
but was not re-examined.  On March 26, 1970, the veteran was 
seen for complaints of back pain, which he related had 
persisted for three days.  On examination, his back had full 
range of motion, and he was given a muscle relaxant.  Two 
days later, again he was seen for complaints of back pain.  
On examination, his back had full range of motion.  He was 
told to continue with his previously prescribed medication.  
Treatment records from April 2, 1970, include a notation of a 
history of a prior accident involving the veteran's back.  He 
underwent physical examination which revealed marked increase 
of the lumbosacral angle to approximately 100 degrees.  Based 
on those findings, the military medical board found that the 
veteran was medically unfit for duty due to a deformity of 
the spine that existed prior to service.  On April 21, 1970, 
he was separated from active duty service.  His separation 
from active duty certificate, DD Form 214, notes that he was 
discharged because of not meeting medical fitness standards 
at the time of enlistment.  

The veteran filed his original claim for service connection 
for a back disability in May 1970.  As noted earlier in this 
decision, his claim was denied on numerous occasions by the 
RO and by the Board.  He filed an application to reopen his 
claim in January 1993.  In December 1995, the RO granted 
service connection for myofascial pain syndrome of the lumbar 
spine and assigned the disability a 10 percent evaluation, 
effective from January 1993, the date of receipt of his 
application to reopen his claim.  In February 1996, the VA 
received the veteran's notice of disagreement with the 
disability evaluation, asserting that his back condition was 
such that more than a 10 percent evaluation was warranted.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for myofascial pain syndrome of the 
lumbar spine is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed pertaining to this claim; and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist on this issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

In the veteran's case, the RO has issued an SOC and numerous 
supplemental statements of the case (SSOC) that do not 
explicitly reflect consideration of the propriety of the 
initial rating for myofascial pain syndrome of the lumbar 
spine, or include discussion of whether "staged ratings" 
would be appropriate in this case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  The RO 
has issued rating decisions in December 1995, November 1996, 
June 1998, and March 1999, and SSOC's, the last of which was 
issued in March 1999, each of which reflects consideration of 
additional evidence under the applicable rating criteria.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluations under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged ratings" were appropriate.  Thus, a remand of the 
case on this issue is unnecessary, as it would not produce a 
markedly different analysis on the RO's part, or give rise to 
markedly different arguments on the veteran's part.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted condition 
is encountered, requiring rating by analogy, the first two 
digits will designate that part of the body affected and the 
last two numbers will be noted "99" noting an unlisted 
condition.  See 38 C.F.R. § 4.27.  In the veteran's case, his 
myofascial pain syndrome of the lumbar spine is rated under 
Diagnostic Code 5299-5295 for lumbosacral strain, which 
provides for a 10 percent evaluation for pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  For a 40 percent evaluation, the 
medical evidence must show severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As lumbosacral strain involves loss of range of motion 
because of muscle inflammation and resulting pain associated 
with injury to the back, the veteran's disability may be 
rated, alternatively, on the basis of limitation of motion.  
Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation and a 40 percent evaluation is warranted 
if there is severe limitation of motion of the spine.  See 
38 C.F.R. § 4.71a.  

The veteran's private medical treatment records for April 
1989 to August 1991 show that he had stepped into a hole in 
February 1987 while working on a horse farm.  At the time, he 
twisted his back sustaining low back pain.  An MRI taken in 
1990 of the veteran's back revealed that it was normal.  An 
MRI taken of his back in 1992 revealed probable congenital 
stenosis and small disc bulges at L4-5 and L5-
S1 causing narrowing of foraminal openings, bilaterally.  The 
veteran's private physician noted in December 1992 that the 
veteran was experiencing low back pain as a result of his 
February 1987 injury.  

Applying the above to the facts of this case, the Board notes 
that, at the time of grant of service connection and initial 
evaluation , the veteran's back condition reflected 
disability comparable to no more than characteristic pain on 
motion of his lumbar spine and, considering the degree of 
loss of motion shown, along with the veteran's complaints of 
pain, no more than slight overall limitation of motion.  This 
was evidenced in his September VA examination report.  At 
that time, no spine deformities were found or muscle spasm 
shown.  Range of motion studies revealed almost normal 
flexion (to more than 90 degrees) and rotation (to 45 
degrees) with slight limitation of extension (to 30 degrees) 
and lateral flexion (to 30 degrees).  In the absence of 
medical evidence of muscle spasm or objective evidence of 
moderate limitation of the lumbar spine, the 10 percent 
evaluation assigned was then entirely appropriate (under 
either Diagnostic Code 5292 or 5295).  In addition, the 
September 1995 VA examination found no neurological deficit.  
He had normal strength sensation and normal reflexes.  In the 
absence of neurological findings, evaluation under Diagnostic 
Code 5293, pertaining to limitation of motion due to nerve 
defects and resulting pain, is inapplicable.  

Records of VA outpatient treatment for November 1995 to 
January 1996 show the veteran was evaluated for back pain in 
November 1995.  At the time, he was complaining of chronic 
low back pain and stated that when he wore a back brace he 
experienced a lot of relief.  If he were active during the 
day, he related he could not sleep that night because of back 
pain.  On examination, his lumbosacral spine was normal.  

A private physician, in a medical statement of August 1996, 
related that he had been treating the veteran since October 
1992 for arteriosclerotic heart disease with coronary 
insufficiency.  

In August 1996, the veteran was examined by a private 
physician who noted in his report that the veteran had had 
three separate injuries to his back.  The first injury had 
occurred in 1970 while lifting and the lifting and twisting 
caused low back pain.  The second injury had happened in 1973 
when the veteran's horse ran into the side of a wall.  The 
third injury had occurred in 1987 when he stepped into a hole 
twisting his back.  On examination, the private physician 
found the veteran to be in no acute distress.  His shoulders 
and hips were level and normal lordosis.  There was mild 
rigidity of the thoracic and lumbosacral paraspinous muscles.  
Special maneuver test results were normal.  Range of motion 
of the lumbar spine revealed decreased flexion with pain, 
more than extension.  Neurologic examination was essentially 
negative.  

In review the above-mentioned medical evidence, it would 
appear that, overall, the clinical findings did not suggest a 
change in disability sufficient to support a disability 
evaluation in excess of 10 percent.  

In December 1996, the veteran was denied VA vocational 
rehabilitation because he was found not to be a good 
candidate.  Included in the reasons for the decision were 
that he had not worked in twenty-five years and that he was 
receiving "SSI" because of his back.  Private outpatient 
treatment reports from August to October 1997 show the 
veteran undergoing medical study for a condition not 
currently under consideration.  

The results of the veteran's October 25, 1997, VA orthopedic 
examination showed that his musculature was somewhat in 
spasm.  There was tenderness over the paravertebral muscles 
and range of motion studies revealed moderate limitation of 
motion with pain on motion, as evidenced by forward flexion 
to 50 degrees, with pain; extension to 5 degrees, with 
significant pain; lateral flexion 1o 10 degrees, with mild 
pain; and rotation to 10 degrees, with significant pain.  No 
abnormalities were noted and there were normal neurologic 
evaluation results.  X-rays taken of the lumbar spine 
revealed that it was normal.  The examiner noted that he had 
reviewed the veteran's file and found that his condition was 
worsening, as related to him by the veteran and in the 
examination's objective range of motion study results.  The 
physician further noted that the only manifestation of the 
veteran's myofascial pain syndrome and lumbar spondylosis was 
his reduced range of motion, other than back pain.  

The report of the veteran's March 1998 VA examination notes 
that he was complaining of radiating back pain into his toes 
and occasional numbness in his left lower extremity.  On 
examination, he had forward flexion to 40 degrees; extension 
to 20 degrees; left flexion to 15 degrees and right flexion 
to 10 degrees; and left rotation to 15 degrees and right 
rotation to 10 degrees.  Motor strength was 5/5 throughout; 
however, the examination was limited because of the veteran's 
poor effort.  Neurologic evaluation was essentially normal.  
X-rays taken of the lumbar spine revealed normal alignment.  
There was no evidence of any decreased disc space height; no 
evidence of spondylolisthesis; or decreased canal diameter.  
Mild degenerative changes were seen in his neural foramen at 
L5-S1.  The examiner noted that she had reviewed the 
veteran's file.  She also noted that he had no clinical or 
radiographic evidence of neurogenic claudication.  It was her 
opinion that the veteran's symptoms were not consistent with 
lumbar sciatica.  The physician further opined that the 
veteran did not, on physical examination or radiographically, 
have any indication why he would not be able to function in a 
full employment type status.  A repeat MRI was suggested 
because the examining physician found that the veteran's 
complaints were out of proportion to his physical examination 
results and radiographic findings.  The results of the 
suggested MRI revealed mild facet joint disease at the level 
of L4-5 and L5-S1, bilaterally.  No disc herniation, 
protrusion, or nerve root impingement was seen.  

The report of the veteran's February 1999 VA examination 
notes that the veteran complained of constant back pain, 
exacerbated by twisting or lifting, which was relieved 
somewhat by rest and a lumbar corset-type brace.  His only 
medications were over-the-counter Advil and Baclofen.  He 
denied any specific periods of flare-ups.  In addition to his 
corset, the veteran related he used a right-hand cane and 
that he had a TENS unit, which he used without significant 
improvement.  On examination, he was in no acute distress and 
did not elicit any overt pain behavior.  No lumbar spine 
abnormalities were found.  The paraspinous musculature 
appeared normal in tone and bulk.  There was some slight 
paraspinous spasm present in the upper lumbar spine, 
bilaterally.  There was mild tenderness to direct palpation 
over the lower lumbar spine.  On range of motion testing, 
there was flexion to approximately 90 degrees, without pain, 
and approximately an additional 10 or 15 degrees with some 
back pain; extension was somewhat limited at approximately 15 
degrees due to pain; and the examiner noted that lateral 
bending was normal at 15 to 20 degrees, bilaterally.  
Neurologic examination results were normal.  X-ray and MRI 
results revealed no evidence of degenerative disc disease or 
degenerative joint disease, other than mild facet joint 
disease at L4-5 and L5-S1, which the examiner noted was to be 
expected at the veteran's age.  It was the examining 
physician's opinion that he did not believe all the veteran's 
symptoms were a direct result of the injury he sustained in 
1970.  He further noted that the nature of the 1970 injury 
appeared to be relatively minor.  Additionally, the physician 
noted that the veteran had sustained at least two subsequent 
injuries to his low back, one in 1973 and one in 1978, which 
are at least as likely to have been responsible for 
aggravation of his low back pain.  The examiner reiterated 
that there is no evidence of significant structural disease 
present on any of the veteran's radiographic imaging, nor is 
there evidence of nerve root or central spinal canal stenosis 
on clinical examination.  

Given the above-mentioned medical evidence, it appears the 
veteran's myofascial pain syndrome of the lumbar spine, as of 
his October 1997 VA examination, more closely approximates a 
20 percent evaluation, evidenced by muscle spasm, and 
moderate limitation of motion (under Diagnostic Codes 5292 
and 5295).  However, in the absence of more severe medical 
findings, such as listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position or severe limitation 
of motion, a greater disability evaluation is not warranted.  

Clearly, the medical evidence of record prior to receipt of 
the veteran's October 1997 VA examination report shows that 
he had no more than slight disability warranting a 10 percent 
evaluation.  As of the date of that examination, he exhibited 
muscle spasm and moderate limitation of motion due to pain, 
which more closely meets the criteria for a 20 percent 
disability evaluation.  Without objective evidence of severe 
limitation of motion of the veteran's back due to pain, or of 
greater muscular involvement including manifestation of a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, or marked limitation of forward bending in 
the standing position, no more than a 20 percent evaluation 
is appropriate. The Board points out that functional loss due 
to pain has been considered in arriving at the appropriate 
evaluation for each stage, pursuant to Diagnostic Code 5292 
and 5295.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  

The Board also finds that no higher evaluation can be 
assigned at any stage pursuant to any other potentially 
applicable diagnostic code.  Because there are specific 
diagnostic codes to evaluate the veteran's back disability, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of ankylosis of the lumbar spine, fractured 
vertebra, or intervertebral disc syndrome, there is no basis 
for assignment of a higher evaluation at stage under 
Diagnostic Codes 5285, 5289, or 5293.  

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's back disability at any stage under consideration.  
In this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone surgery on his 
back or necessitated frequent periods of hospitalization.  
Apparently, the veteran is not working, and it appears he has 
not worked for some years, and may be receiving Social 
Security benefits; however, the record shows that, aside from 
myofascial pain syndrome of the lumbar spine, he also is 
being treated for other medical conditions, including 
arteriosclerotic heart disease with coronary insufficiency.  
Given the medical evidence, his myofascial pain syndrome of 
the lumbar spine is not shown so severe, beyond that 
contemplated in a 20 percent evaluation, as to warrant or 
render impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this mater to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

As the assignment of an initial 10 percent evaluation for 
myofascial pain syndrome of the lumbar spine prior to October 
25, 1997, was proper and a higher evaluation is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 20 percent for myofascial 
pain syndrome of the lumbar spine, effective from October 25, 
1997, is granted.  


REMAND

Also before the Board is the issue of entitlement to service 
connection for a mental condition, diagnosed as dysthymia, 
claimed as secondary to the veteran's service connected 
myofascial pain syndrome of the lumbar spine.  As a 
preliminary matter, the Board notes that an earlier claim was 
denied by the RO in an unappealed November 1996 decision.  In 
support of his application to reopen the claim, the veteran 
submitted a statement from his VA treating physician, J. 
Szlabowicz, M.D., dated in August 1998, relating that the 
veteran has been treated in the VA mental health clinic since 
January 1996 for emotional problems, in part associated with 
chronic back pain.  Also, pursuant to his claim, the veteran 
underwent a February 1999 VA psychiatric evaluation.  
Following the examination, the physician opined that it is 
possible his myofascial pain syndrome can cause his symptoms 
to become worse such that robbing him of sleep can cause him 
some irritability and confusion.  Given these medical 
statements, the Board agrees with the RO in reopening the 
claim and that de novo consideration of the claim is 
appropriate.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a); see 
also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  In its 
March 1999 decision, the RO denied the veteran's claim on the 
basis that myofascial pain syndrome of the lumbar spine was 
not medically shown to be the proximate cause of the 
veteran's dysthymia.  However, that regulation has been 
interpreted to permit service connection for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In such instances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  In light of the Allen decision, the RO needs to 
readjudicate the claim as to whether the veteran's service-
connected back disability is aggravating his nonservice-
connected dysthymia and, if so, by what degree of disability 
over and above the degree of disability existing prior to the 
aggravation, as well as pursuant to 38 C.F.R. § 3.310(a).  

In addition, the Board reiterates that it appears the veteran 
still has not been issued an SOC pertaining to his claim for 
a total rating due to individual unemployability, despite the 
Board's explicit directive to do so in the body of its 
December 1998 remand.  By regulation, once a notice of 
disagreement has been submitted, the veteran is entitled to 
an SOC and the failure to issue one is a procedural defect 
requiring a remand.  See 38 C.F.R. §§ 19.26, 19.29; see also 
Godfrey, 7 Vet. App. at 408-09.  Furthermore, a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 268, 271 (1998).  

For the above mentioned reasons, and the resulting need for 
additional development, a REMAND is necessary for the 
following action:  

1.  The RO should obtain and incorporate 
with the veteran's claims file copies of 
his January 1998 to present treatment 
records from the mental health clinic at 
the VA Medical Center, Gainesville, 
Florida.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should forward the 
veteran's claims folder, to the veteran's 
treating physician, Dr. Szlabowicz, at 
the VA mental health clinic, Gainesville, 
Florida, and to the physician, Dr. T. 
Vail, who conducted the veteran's 
February 1999 VA psychiatric examination, 
also at the VAMC, Gainesville.  Following 
thorough reviews of the claims folder, 
the physicians should provide a 
supplemental medical report to 
specifically address the following:  

(a) What, or if any, chronic, 
acquired psychiatric disorder is 
medically shown currently present; 

(b) If a chronic, acquired 
psychiatric condition is currently 
present, whether it is at least as 
likely as not that the psychiatric 
disability is etiologically 
(causally) related to the veteran's 
service-connected myofascial pain 
syndrome of the lumbar spine; 

(c) If in the opinion of the 
physicians a diagnosed psychiatric 
condition is not etiologically 
related to the veteran's service-
connected myofascial pain syndrome 
of the lumbar spine, then whether it 
is at least as likely as not that 
the diagnosed psychiatric condition 
was aggravated by the veteran's 
service-connected myofascial pain 
syndrome of the lumbar spine; and, 
if so, the additional degree of 
disability over and above the degree 
of disability existing prior to the 
aggravation of the chronic acquired 
psychiatric condition.  

If, and only if, the above-mentioned 
physicians feel it necessary, the veteran 
should be scheduled to undergo another 
psychiatric examination, to include all 
appropriate tests and studies.  If any 
physician other than one of the above-
mentioned physicians examines the 
veteran, the examiner must address the 
questions posed above.  

If any of the above-mentioned physicians 
are unable to provide any of the 
requested information with any degree of 
medical certainty, that physician should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

3.  To avoid a future remand, the RO 
should ensure that all the above-
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  See Stegall, 11 Vet. 
App. at 271.  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for a chronic acquired 
psychiatric condition on the basis of all 
evidence of record, and all pertinent 
legal authority, to include 38 C.F.R. 
§ 3.310(a) and the Allen decision.  The 
RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent.  

5.  If the veteran's claim for service 
connection, claimed as secondary to his 
myofascial pain syndrome in the lumbar 
spine continues to be denied, he must be 
furnished an SSOC and afforded the 
appropriate opportunity to submit written 
or other argument in response thereto 
before his case is returned to the 
Board for further appellate consideration 
of that issue.  

6.  As for the veteran's claim for a 
total rating due to individual 
unemployability, he is to be provided an 
SOC which fully addresses that issue, 
including adequate reasons and bases for 
the decision, citing to all governing 
legal authority and precedent.  See 
Stegall, 11 Vet. App. at 271.  The 
veteran is hereby advised that to obtain 
appellate review of entitlement to a 
total rating due to individual 
unemployability, a timely Substantive 
Appeal must be filed; otherwise, the 
Board will not have jurisdiction to 
consider the total rating due to 
individual unemployability claim.  


The purpose of this REMAND is to accomplish additional 
development, adjudication, and avail the veteran of due 
process of law.  It is not the Board's intent to imply 
whether the benefits addressed in the remand portion of this 
decision should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

